Citation Nr: 0713239	
Decision Date: 05/04/07    Archive Date: 05/15/07

DOCKET NO.  04-36 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for post-traumatic 
stress disorder (PTSD). 

2.  Entitlement to service connection for PTSD.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel




INTRODUCTION

The veteran had active military service from March 1969 to 
October 1970.  The veteran served in Vietnam.  
  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.  

The issue of service connection for PTSD is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The RO denied service connection for PTSD in March 1985 
and September 2002 rating decisions; it notified the veteran 
of the denials but he did not initiate an appeal in either 
instance.  

2.  The evidence received since the September 2002 rating 
decision is new, relevant, and raises a reasonable 
possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The rating decisions of March 1985 and September 2002 are 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.160(d), 20.200, 20.302, 20.1103 (2006).

2.  New and material evidence has been received since the 
September 2002 rating decision to reopen a claim for service 
connection for PTSD.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

The RO denied service connection for PTSD in March 1985 and 
September 2002 rating decisions.  It gave the veteran notice 
of these denials, but he did not initiate an appeal.  
Therefore, these RO rating decisions are final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 
20.1103 (2006).  

The veteran's claim to reopen service connection for PTSD was 
received in September 2003.  38 C.F.R. § 3.156, the 
regulation which governs determinations as to whether new and 
material evidence has been received, was revised effective 
August 29, 2001, and the amended regulation is effective for 
claims received on or after August 29, 2001.  Therefore, the 
amended regulation is for application.   

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  In 
determining whether evidence is new and material, the 
credibility of the new evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The RO denied service connection for PTSD in prior March 1985 
and September 2002 rating decisions because it found that 
there was no competent evidence of PTSD or any verified 
stressors.  Although a December 1984 VA inpatient record 
provided a diagnosis of PTSD at intake, upon discharge in 
January 1985 this diagnosis was changed to dysthymic 
disorder.    

In this case, presuming the credibility of the evidence, and 
in consideration of the fact that the RO reopened the claim 
per the February 2004 rating decision on appeal, the Board 
finds that new and material evidence has been received since 
the September 2002 rating decision.  Specifically, the Board 
finds that the stressor statements provided by the veteran as 
part of PTSD questionnaires in September 2003 and January 
2004 provide new and material information regarding the 
circumstances of his alleged in-service stressors.  

If this new information is eventually corroborated and 
considered with evidence previously of record, it may relate 
to an unestablished fact necessary to substantiate the claim 
and may raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  The Board agrees with the RO's 
determination that new and material evidence has been 
received, and the claim for PTSD is reopened.  38 U.S.C.A. § 
5108.  

Once a claim is reopened, the claim may be considered on the 
merits, if adequate development has been conducted and the 
duties to notify and assist have been met.  The Board finds 
that further development, as discussed in the Remand below, 
is required. 


ORDER

As new and material evidence has been received, the claim for 
service connection for PTSD is reopened; the appeal is 
granted to this extent only.  


REMAND

Before addressing the merits of the claim, the Board finds 
that additional development is required.

First, with regard to Veterans Claims Assistance Act of 2000 
(VCAA) notice, VA must ask the veteran to provide any 
evidence in his possession that pertains to the claim.  38 
C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004).  Such notice is absent in the September 
2003 and November 2003 VCAA letters.  The VCAA notice should 
also be compliant with Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

The veteran has alleged various several types of combat and 
noncombat-related stressors.  Although the veteran served in 
Vietnam from October 1969 to October 1970, the veteran's 
service personnel records (SPRs) do not reflect receipt of 
medals, badges, or decorations that specifically denote 
combat with the enemy.  There is also no evidence of any 
wounds from combat.  His military occupational specialty is 
listed as an aviation mechanic.  He has alleged that bases he 
was stationed at came under enemy attack, including during 
the Tet offensive, while he was stationed at Phu Bai, 
including mortar and rocket attacks, and that the locations 
were subject to fire fights and other attacks on the 
perimeter.  A copy of the veteran's personnel record showing 
his unit of assignment while in Vietnam (131st SAC, 212th CAB 
(Combat Aviation Battalion) and dated in Vietnam (October 
1969 to October 1970) should be provided to the U.S. Army and 
Joint Services Records Research Center (JSRRC) (formerly, the 
U.S. Armed Services Center for Unit Records Research (CURR)), 
to determine whether the unit or higher command history is 
consistent with the veteran's description of stressors.

Although the veteran has provided the unit of assignment and 
locations of the alleged stressors, he has still not provided 
sufficient information for verification of such specific 
stressors as participating in picking up remains of a 
superior officer who was killed in a crash.  The veteran 
should again be afforded the opportunity to provide the date 
of this or other stressors within a 2-month time frame, or 
the full names of those service members killed or involved in 
the incidents.  Consequently, there is currently not enough 
information to send a request to the U.S. Army Joint Services 
and Research Center (JSRRC) to verify this particular 
incident.  However, in the new VCAA letter, the RO should 
once again request that the veteran provide the approximate 
dates of his alleged stressors within two months and the full 
names of service members involved or killed in the incidents.  
In addition, the RO should advice the veteran to submit any 
buddy statements from other former service members who could 
confirm that these stressors actually occurred.       

Second, the claims folder contains VA outpatient treatment 
records from the VA Medical Center (VAMC) in Asheville, North 
Carolina, dated October 2003 through January 2004.  None of 
these records contains a diagnosis of PTSD.  However, the 
veteran, his Congressman, and his representative have 
indicated that the veteran has received treatment and 
counseling for PTSD after January 2004 at the VAMC in 
Asheville.  See October 2004 substantive appeal, March 2005 
authorization form submitted by Congressman, and March 2007 
Appellant's Brief.  

At present, the medical evidence does not provide a basis to 
grant the veteran's claim.  However, VA's duty to assist 
includes obtaining records of relevant VA medical treatment 
identified by the veteran.  38 U.S.C.A. § 5103A(c)(2); 
38 C.F.R. § 3.159(c)(2), (c)(3).  See Bell v. Derwinski, 2 
Vet. App. 611 (1992) (VA is charged with constructive 
knowledge of evidence generated by VA).  As these VA records 
may be pertinent to the claim, the RO should take appropriate 
steps to determine whether relevant VA medical records exist, 
and if so, to obtain them on remand.

Finally, although the veteran and his representative have 
requested a VA examination to determine if the veteran has 
PTSD, absent a verified in-service stressor, a VA examination 
is not warranted at this time.  In this respect, after-the-
fact medical nexus evidence cannot also be the sole evidence 
of the occurrence of the claimed stressor.  Moreau v. Brown, 
9 Vet. App. 389, 395-396 (1996).  
   
Accordingly, the case is REMANDED for the following action:

1.  The RO should send the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
asks the veteran to provide any evidence 
in his possession that pertains to the 
claim.  In this regard, the notice must 
comply with 38 U.S.C.A. § 5103(a) and any 
applicable legal precedent, including the 
recent case of Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  In this letter, the 
RO should also ask the veteran to provide 
any information regarding any outstanding 
VA, governmental, private, or occupational 
records related to treatment for PTSD.  

The RO should also notify the veteran that 
he must provide the approximate dates of 
the alleged stressors within a two-month 
time frame and the full names of any 
service members who were involved or 
killed during the alleged stressors, or 
submit buddy statements from other former 
service members who could verify the 
alleged stressors.  If, and only if, the 
veteran provides the requested 
information, a summary of the stressors 
should be forwarded to the JSRRC with a 
request for any information, to include 
unit records, which would assist in 
verifying alleged in-service stressors.  

2.  The RO should provide the JSRRC with a 
copy of the personnel record showing the 
veteran's unit assignment while in Vietnam 
(131st SAC, 212th CAB).  JSRRC should be 
asked to provide the unit history, or 
higher command history, for the veteran's 
unit.  A summary of the veteran's 
allegations as to specific stressors 
should be provided.

3.  The RO should contact the VAMC in 
Asheville, North Carolina, and attempt to 
secure all of the veteran's medical 
records from that location, dated from 
January 2004 to the present.  All attempts 
to secure these records, and any response 
received, must be documented in the claims 
folder.  The RO should also secure any 
private records that the veteran 
authorizes VA to obtain by way of an 
authorization for the release of records 
(VA Form 21-4142).  The veteran is asked 
to assist, if possible, in obtaining these 
records or to provide the records himself 
if he has them in his possession.    

4.  After ensuring proper completion of 
this development, the RO should 
readjudicate the PTSD issue on appeal, 
considering any new evidence secured in 
the claims folder since the August 2004 
SOC.  If there is corroboration of any 
stressor(s) alleged by the veteran, to 
include the allegations that locations the 
veteran was stationed at were subject to 
enemy attacks by mortar or rockets, a 
summary of corroborated stressors should 
be prepared and provided to the VA 
examiner, if VA examination is needed.  

5.  If the disposition remains 
unfavorable, the RO should furnish the 
veteran and his representative a 
supplemental statement of the case (SSOC) 
and afford the applicable opportunity to 
respond.  
 
Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The appellant has the 
right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
Tresa M. Schlecht,
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


